 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDLuke Construction Company,Inc.andBaton RougeBuildingandConstructionTradesCouncil,AFL-CIO and Allied Federation of Unions, LocalNo. 101,Party to the Contract.Case 15-CA-4901June 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn January 30, 1974, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding.Thereafter, theCharging Party andGeneral Counsel filed exceptions and supportingbriefs. Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Luke ConstructionCompany,Inc.,Houma,Louisiana,itsofficers,agents, successors, and assigns,shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: This case wastried before me in Houma, Louisiana, on November 6,1973. The charge in this case was filed on July 12, 1973,and a complaint based thereon issued on August 30, 1973,against the above-namedCompany (herein called Respon-dent)which alleges that the Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(2) and(1) and Section2(6) and (7) of the Act. The Respondentfiled an answer which denied the substantive allegations ofthecomplaintand the commission of unfair laborpractices.Upon the entire record, and my observation of thewitnesses and their demeanor,and after due considerationof the briefs filed by the General Counsel and theRespondent,Imake the following:211NLRB No. 91FINDINGS OF FACT1.COMMERCERespondent is a Louisiana corporation whose principalofficeand place of business is located in Houma,Louisiana,where it is engaged as a contractor in theconstruction industry.During the past year,a representa-tive period, the Respondent admittedly purchased materi-als and supplies valuedin excessof $50,000 which weretransported to it in Louisiana directly from places outsidethe State of Louisiana.Based on the foregoing,I find thatthe Respondent is engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIt is undisputed and I find that Baton Rouge Buildingand Construction Trades Council,AFL-CIO(herein calledBuildingTradesCouncil),and Allied Federation ofUnions,Local No. 101 (herein called Local 101), are labororganizations within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.TheIssue Presented for DeterminationThe complaint alleges that the Respondent violatedSection 8(a)(2)and(1)of the Actby soliciting itsemployees to execute"dual purpose"membership anddues-checkoff authorization cards for Local 101, byadvancing and paying to Local 101,before collecting it, theinitiation fee required from its employees for membershiptherein, and by thereafter deducting from the wages of saidemployees the initiation fees thus advanced and theirmembership dues in Local 101. The testimony adduced atthe hearing is for the most part undisputed.The Respon-dent admitted that it engaged in the conduct chargedherein as unfair labor practices,albeit without knowledgeof its illegality.The Respondent also presented uncontro-verted testimony regarding steps which it voluntarily tookto remedy its conduct after it was apprised by the Board'sRegional Office of its illegality.Thus,there is presentedhere primarily the question of the nature of the orderrequired to remedy the Respondent's admittedly unlawfulconduct.As to this issue,there is considerable disagree-ment by the parties,the nature of which will be explicatedand consideredinfra.B.The Conduct Upon Which the Complaint isBasedThe Respondentisa contractor in the constructionindustry.Prior tothe eventsupon whichthe instantcomplaint is based,ithad no historyof collectivebargainingwithany union,and its employees were not LUKE CONSTRUCTION CO.603representedby any labor organization. On an undiscloseddate on or before May 1973,1 the Respondent entered intoa contract with Shell Oil Company, Pipeline Division(Houston, Texas),to construct a pipeline for Shell at its St.James,Louisiana, terminal.On May 1, before anyemployees had been hired for or transferred to this job, theRespondent entered into a collective-bargaining agreementwith Local 101 limited to the terms and conditions ofemployment of the employees who would work for it at theShell jobsite at the St.James terminal.The said agreementcontained a union-security provision requiring employeesto become, members of Local 101 on or within 5 days afterthe seventh day following the effective date of the contractor the beginning of their employment.The said agreementalso contained a provision by which the Respondentagreed to deduct from its employees' wages and to transmitto Local 101 membership dues, initiation fees,and lawfulassessments"in accordance with the terms of a signedvoluntary authorization to do so." 2On June 4, the Respondent commenced work on theShell Pipeline contract at St.James with five to sevenemployees who had been transferred from its other jobs.This staffwas augmentedby new hires and additionaltransferees as work on the Shell contractprogressed.Whenthe charge in this case was investigatedby theBoard'sRegional Office,the Respondent had about 37 employeeson this job, 17 to 20 of whom were new hires, and the resttransferees from Respondent's other jobs. As of the date ofthe hearing in this case, the Respondent had about 75employees on this job, which is estimated for completion inApril 1974.It is undisputed that all new hires for and transferees tothis job, before starting to work thereon, were required bythe Respondent to sign, and signed, cards which "request-[ed] and accept[ed]" membership in Local 101, and whichauthorized Respondent to deduct from their wages and payto Local 101 "the amountsprovided in the applicableagreement"with the Respondent.Signatures to thesemembership applications, called "dual purpose" cards bytheGeneral Counsel,were solicited at the time of hire ortransfer by Respondent's office manager,Albert J. Laper-ous, pursuant to the instructions of Respondent's vicepresident,Vernon Helms,Jr.,and construction superin-tendent,Jimmy Osburn.Helms admitted that, "as a personwas hired"or transferreds "they signed it [the card] ordidn't go to work." The Respondent thereafter deductedfrom the wages of its employees at the Shell St. Jamesterminal pipeline job the monthly dues of $5 and the $50initiation fee in installments.On July 21, the Respondentsentto Local 101 a check inexcess of $2,000 for the June and July dues and theinitiation fees of all employees who worked at this jobsite.The said check admittedly included sums which had notyet been deducted from employees' paychecks "at thattime."Mark Bishop,Jr., admittedly is a construction foremanemployed by the Respondent and its supervisor within theIAll dates hereinafter will refer to 1973 unlessotherwise noted.2G. C. Exh.2, p. 6.The contractdoes not specify the amountswhich were to be deducted.However,the initiation fee was$50 and the monthly dues were $5.meaning of Section 2(11) of the Act. It is undisputed thatBishop also served as the job steward of Local 101 atRespondent's Shell job at St. James from about June 7until about August 1.C.Analysis of the Respondent's ConductAs previously noted, the Respondent is a contractor inthe building and construction industry. Insofar as therecord discloses, Local 101 is a labor organization in whichbuilding and construction employees are members. Ac-cordingly, under Section 8(f) of the Act, the Respondent isand was qualified to enter into a lawful prehire agreementwith Local 101, and to provide in that agreement as acondition of employment that its employees at the Shelljobsite would be required to become and remain membersof Local 101 after the seventh day following the beginningof such employment or the effective date of the agreement,whichever came later.3 I note in this regard that there is noallegation in the complaint which charges that theRespondent rendered unlawfulassistanceto Local 101,either by entering into the May 1 prehire agreement with it,or by the inclusion in the said prehire agreement of thepreviously described union-security clause.However, the validity of the said prehire contractbetween Respondent and Local 101 did not justify theRespondent's subsequent conduct. Under Section 10(f) oftheAct, employees in the building and constructionindustry cannot lawfully be required as a condition ofemployment to join a labor organization until after 7 daysfollowing the commencement of such employment. TheRespondent's prehire contract with Local 101 providedthat employees hired for the Shell job had 12 days afterhirebefore they were required to join that Union.Nevertheless, theRespondent admittedly required allapplicants for employment at and transferees to the Shelljob at St. James to sign applications for membership inLocal 101 before the commencement of their employment,and thus deprived said employees of the grace periodallowed them by both the Act and the prehire contract.The Respondent thereby clearly rendered unlawful assist-ance and support to Local 101 and engaged in unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act 4Notwithstanding the validity of the union-securityprovision of the contract between Respondent and Local101which required union membership after 12 days ofemployment at the Shell job, the Respondent's employeeshad a right under the Act to refrain from executing duescheckoff authorizations for Local 101.5 However, as foundabove, they were required, as a condition of employment atthe job, to sign a dual purpose card, which was not only anapplication for union membership, but also an authoriza-tion to deduct union dues and assessments from their pay,and to transmit it to Local 101. By thus requiring itsemployees as a condition of employment to execute thesaid dual purpose cards which,inter alia,authorized thecheckoff from their pay of union dues and assessments, the3Zidell Explorations, Inc.,175 NLRB 887, 888.4Parker Brothers and Company, Inc.,101 NLRB 872, 874.5 AmericanScrew Company,122 NLRB 485, 489. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent rendered further assistance and support toLocal 101, and further violated Section 8(a)(2) and (1) ofthe Act.6Italso isquite obvious, as the Respondent readilyconcedes, thatRespondent further rendered unlawfulassistanceand support by advancing and paying to Local101 the initiation fees and union dues of its Shell jobemployees before actually deducting the saidsums fromthe employees' paychecks, and by permitting ConstructionForeman Mark Bishop, Jr., an admitted supervisor, toserve asLocal 101's fob steward at the Shell job.D.The Steps Taken to Remedy the UnlawfulConductAs previously noted, the charge against the Respondentin the instant case wasfiled with the Board by the BuildingTradesCouncil on July 12.7 In the course of theinvestigationof that charge, Respondent's vice president,Helms,was interviewed on or about August 2 by an agentof the Board's Regional Office. Following that interview,and advice from the Regional Office that its conduct hadviolated the Act, the Respondent refunded to all itsemployees the initiationfeeswhich it previously haddeducted from their pay pursuant to the dual purposecards they had executed, and it also ceased deductingLocal 101 dues from employees' pay. In addition, on anundisclosed date in August, Construction Foreman MarkBishop, Jr., ceased serving as Local 101 job steward andthe Union subsequently designated Anthony Sigur, a fieldclerk employed by the Respondent at the Shell job, to beits job steward. Thereafter, during the month of October,Sigur solicitedand obtained the signatures of all 51 ofRespondent's employees at the Shell job to new member-ship cards and checkoff authorizations.8 The solicitation ofthese cards admittedly was engaged in by Sigur at the Shellproject on company time with the knowledge and consentof the Respondent. According to Sigur's uncontrovertedand credited testimony, he "explained" to all the employ-ees beforethey signed, that the cards were applications"formembership in Local 101," "that they would beassesseda $50 initiation fee once and then $5 a monththereafter as dues and that the [initiation] fee would becollected in probably two to three installments on (sic)their paychecks." Sigur admittedly also told the employeesbefore they signed that there was "a contract with theunion"and that "this was ... a union shop job."E.Contentions as to Remedy and ConclusionThe General Counsel contends that the Respondent'sunfair labor practices call for "the standard remedy" ofrequiring it to cease recognizing Local 101, and to ceasegiving effect to the collective-bargaining agreement withLocal 101, "until such time as Local 101 has been certifiedby the Board" as the representative of the Respondent'semployees at the Shell project. In support of thiscontention, theGeneral Counsel argues that the stepstaken by the Respondent after the Board's investigation of6AmericanScrew Company,supra; InternationalUnion of District 50,UnitedMineWorkers ofAmerica(RuberoidCompany),173NLRB 877Therecord does not disclose the interest,if any, of theBuilding Tradesthe charge in this case not only do not remedy its priorunlawful conduct, but also constitute a continuation of its"illegalactivity [and] enunciates the need foran election."In this regard, the General Counsel urges that theRespondent rendered continued unlawful assistance andsupport to Local 101 because:(1)Sigur, the Respondent's field clerk, who replacedForeman Bishop as the Union's job steward,isnot "amember of the appropriate unit"; (2) Sigur was "allowed tosolicitmembership applications and checkoff authoriza-tions" for Local 101 on company time for which he was"being paid by the Respondent"; (3) the membershipapplications and the checkoff authorizations which Sigursolicited in October "are identical to the original [dualpurpose] cards"; and (4) "employees have not been givenan opportunity to decide whether or not they wish to paydues through a means other than checkoff."9 I find nomerit in the General Counsel's contention that theRespondent's conduct after theinvestigationof the chargeherein constituteda continuationof unlawfulassistance toLocal 101,and none inhis proposed order to remedy theunfair labor practices found herein.Iknow of no requirement that job stewards must beemployees in the unit in which they serve as stewards, andthe General Counsel cites no authority for the propositionthat the utilizationof a nonunitemployee as job stewardconstitutes unlawfulassistanceby the steward's employer.To the contrary, I take official notice that in theconstruction industry job stewards frequently act as theUnion's agent,not only in respect to the employees of theirown employer, but alsoin respectto employees in the samecraft employed by other employers.Sigur,unlike Bishopwho proceeded him as job steward, was not a supervisor ofthe Respondent. I therefore find that his appointment byLocal 101 to the position of job steward did not constituteillegal assistanceor support of that Union by Respondent.Contrary to the General Counsel's contention, themembership applications and checkoff authorizations towhich Sigur solicitedsignaturesare not "identical" to the"dual purpose" cards whose use were found above toconstitute unlawfulassistanceand support of Local 101.The new membership applications and checkoff authoriza-tions are physically located on a single piece of paper orcard (see Union Exh. 1), but they appear on separate partsof the paper or card, they are severable from each other bya perforation, and they require separate signatures for themembership application and the checkoff authorization.The General Counsel has adduced no testimony (and hehad the burden of proof) that employees were required tosign both as a condition of employment by Respondent atthe Shell job. I therefore find that the General Counsel hasfailed to prove by the required preponderance of thetestimony that the use of the new form of membershipapplication and checkoff authorization deprived employeesof their right to refrain from paying union dues andassessmentsby means other than checkoff.Thisleavesfor consideration the General Counsel's finalcontention that the Respondent rendered additionalCouncil inthe representation of Respondent's employees at the Shell job8 See Union Exh 19G.C. br , pp. 2-3 LUKE CONSTRUCTION CO.assistanceand support to Local 101 because it "allowed[Sigur] to solicit" membership applications and checkoffauthorizations "for Local 101 on company time." I likewiseregard this contention as without merit. As found above,theprehire collective-bargaining agreement which theRespondent and Local 101 entered into in May 1973 isspecifically permitted by Section 8(f) of the Act. The saidagreementcontained a valid union-security provisionauthorized by Section 8(f) which required membership inLocal 101 after 12 days of employment at the job. There isno evidence that the Building Trades Council or any otherunion was attempting to organize the employees coveredby the said collective-bargaining contract at the time thesaid agreement was executed or at anytime thereafter.Under these circumstances, and especially in the light ofthe lawful prehire contract which contained a valid union-security provision, I can perceive no rational basis forequating the cooperation of the Respondent with Local 101in permitting the solicitation of new union membershipapplications and checkoff authorizations with the renditionof unlawfulassistanceand support.Moreover, inasmuch as the Respondent committed nounfair labor practices either by its prehire recognition ofLocal 101 for the Shell job employees, or by entering intothe collective-bargaining contract with Local 101, andsince under Section 8(f) of the Act, such a prehire contractis not a bar to a petition filed pursuant to Section 9(c) or9(e) of the Act, there is no valid basis or justification forthe order proposed by the General Counsel which wouldrequireRespondent to cease recognizing Local 101 orgiving effect to the contract with it until such time as Local101 has been certified by the Board as the representative ofRespondent's Shell job employees.10IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The Respondent will be required to reimburse thoseemployees at its Shell job at St. James, Louisiana, who,aftertheexecution of the prehire contract by theRespondent and Local 101, were required to becomemembers of Local 101 before the expiration of 12 days ofemployment at the job, for the monies paid by the saidemployees to Local 101, or that were deducted from their605pay for Local 101, for initiation fees, dues, and/orassessments, during the said first 12-day period of theiremployment at the said job, and which have not heretoforebeen refunded to them. However, employees who haveworked on the project for more than 12 days shall only bereimbursed for union dues which were deducted for thefirst 12 days of their employment, and which have notheretofore been refunded to them. Interest on such moniesat 6 percentper annum isto be paid in accordance with theBoard's decisions inIsisPlumbing & Heating Co.,138NLRB 716. Excluded from this remedial provision arethose employees who alreadywere membersof Local 101when hired by the Respondent.To facilitate the computation of the monies which maybe due to employees by the terms of this Order, I will alsorecommend that the Respondent preserve and, uponrequest,make available to the Board or its agents, forexaminationand copying, all payroll records,socialsecurity payment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the said amounts.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Baton Rouge Building and Construction TradesCouncil,AFL-CIO, and Allied Federation of Unions,Local No. 101, are labor organizations within the meaningof Section 2(5) of the Act.2.Luke Construction Company, Inc., is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct.3.By directing and requiring employees, as a conditionof employment, to join Allied Federation of Unions, LocalNo. 101, prior to the time permitted by Section 8(f) of theAct and by the collective-bargaining agreement betweenRespondent Luke Construction Company, Inc., and AlliedFederation of Unions, Local No. 101, by directing andrequiring employees to sign checkoff authorizations forunion fees and dues, by deducting such fees and dues fromemployees'wages prior to the 13th day following thebeginning of the employees' employment, by advancingand paying to the said Union the initiation fees and uniondues for its employees before actually collecting the saidmonies from its employees, and by permitting a supervisorto serve as the job steward of Allied Federation of Unions,Local No. 101, the Respondent has contributed financialand other support to the said Union and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(2) of the Act.4.By the foregoing conduct, the Respondent also hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor10Zidell Explorations, Inc.,175NLRB 887. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDpracticesaffectingcommercewithin themeaning ofSection 2(6) and(7) of the Act.Uponthe basis of the foregoing findings of fact andconclusions of law,and upon the entirerecordin this case,I hereby issue the following recommended:be taken by the Respondent to insure that said notices arenot altered,defaced, or coveredby any othermaterial.(d)NotifytheRegionalDirectorforRegion 15, inwriting,within 20daysfrom the dateof thereceipt of this'Decision,what steps have been takento complyherewith.ORDER"Respondent,LukeConstructionCompany,Inc.,Houma,Louisiana,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Assisting and encouraging membershipinAlliedFederationof Unions, Local No. 101, or any other labororganization,by directingor requiring employees, as acondition of employment,to join the labor organizationpriorto the time permittedby Section 8(f) of the Act; bydirecting and requiring employees to signcheckoffauthori-zations for union fees and dues;by deductingsuch feesand duesprior tothe time permittedby Section8(f) of theAct or by avalid collective-bargaining agreement enteredinto pursuant to Section 8(f) ofthe Act, whicheveris later;by advancingand paying to the labororganization unionfees and duespriorto collecting the same from employees;and/orby permittingany supervisor as defined in Section2(11) of the Actto serveas a jobsteward forthe labororganization.(b) In any likeor relatedmanner interfering with,restraining,or coercing employees in the exercise of theirrights to self-organization, to form labororganizations, tojoin or assistAlliedFederationof Unions, Local No. 101,or any otherlabororganization to bargaincollectivelythrough representativesof their ownchoosing, and toengage in other concerted activitiesfor thepurpose ofcollective bargaining or other mutual aidor protection, orto refrain from engaging in such activities, except to theextent permittedby Section8(aX3) and Section 8(f) of theAct.2.Takethe following affirmative action to effectuatethe policiesof the Act:(a)Reimburse its employees for monies illegally exactedfrom them in the manner and to the extent set forth in thesection of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords, social security payment records,timecards,personnel records and reports,and all other recordsnecessary or useful in analyzing the amounts, if any, dueunder the terms of this Order.(c)Post at its office in Houma,Louisiana,and at itsproject at the Shell plant in St.James,Louisiana,copies ofthe notice marked"Appendix."12 Copies of said notice, onformsprovided by theRegional Director for Region 15,after being duly signed by Respondent, shall be posted byitfor a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall11 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,!conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial at whichall sideshad the opportunity topresent their evidence,an Administrative Law Judge of theNationalLaborRelationsBoard has found that weviolated theNational Labor Relations Act, and hasordered us to post this notice and we intendto carry outthe order of the Board.The Act givesall employees these rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOTdo anything that interferes with theserights.More specifically,WE WILL NOT assist or encourage membership inAllied Federation of Unions, Local No. 101, or anyother labor organization, by requiring our employees,asa condition of employment, to join the labororganization before the time they may be required todo so by virtueof an agreementpermitted by Section8(f)of the Act,andWE WILL NOT require ouremployees, as a condition of employment,to signcheckoff authorizations for union fees and dues.WE WILL NOTdeduct union fees and dues prior tothe time permitted by Section 8(f) of the Act, and alsoWE WILL NOT advance initiation fees and dues to anylabor organization before collecting the same from ouremployees.WE WILLreimburse our employees,to the extent wehave not already done so, for the monies which weunlawfully exacted them by requiring them to joinAllied Federation of Unions, Local No. 101, before thetime permitted by Section 8(f) of the Act.WE WILL NOT allow any supervisor to act as a jobsteward for any labor organization.WE WILL NOT in anylike or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights to self-organization, to form labororganizations,to joinor assistAllied Federation ofUnions, Local No.101, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing,and to engage in other concerted LUKE CONSTRUCTION CO.607activities for the purpose of collective bargaining orThis is an official notice and must not bedefaced byother mutual aid or protection,and to refrain from anyanyone.or all such activities,except to the extent permitted byThis notice must remain posted for 60 consecutive daysSections 8(a)(3) and 8(f) of the Act.from the date of posting and must not be altered, defaced,or coveredby any othermaterial.LUKE CONSTRUCTIONAny questions concerning this notice or compliance withCOMPANY,INC.its provisionsmay bedirected to the Board's Office, Plaza(Employer)Tower,Suite2700,1001HowardAvenue,New Orleans,Louisiana 70113, Telephone504-527-6361.DatedBy(Representative)(Title)